Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
	Receipt is acknowledged of papers submitted under 35 USC 119(a)-(d), which papers have been placed of record in the application file.
Information Disclosure Statement
The information disclosure statements submitted on 07/19/2019 and 10/19/2020 have been considered by the examiner and made of record in the application file.
Terminal Disclaimer
The terminal disclaimer filed on March 28, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of prior patent 10,387,723 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Reasons for Allowance
	Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s independent claims 1, 6, 10, and 15 each recites a particular combination of elements, which is neither taught nor suggested by the prior art.  Regev, Wagner, the other cited references, and a thorough search in the art disclose various aspects and features of applicant's claimed invention.  More specifically, Regev discloses gemstone identification including verifying that gemstone signatures are actually unique writing a code for sub-pixel accurate line fitting, such that a code is tested by having a user locate a line by clicking on its endpoints 
	Accordingly, applicant’s invention is allowed for these reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
	Commissioner for Patents
	P.O. Box 1450 
	Alexandria, VA 22313-1450
	
	Hand-delivered responses should be brought to 
		Customer Service Window
		Randolph Building
		401 Dulany Street
		Alexandria, VA 22314


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher M. Brandt whose telephone number is (571) 270-1098.  The examiner can normally be reached on 7:30a.m. to 5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571) 272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/CHRISTOPHER M BRANDT/
Primary Examiner, Art Unit 2645
March 30, 2021